Citation Nr: 1036064	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-19 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for short term memory loss.

3.  Entitlement to service connection for a right heel 
disability.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to 
September 1991.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which, in pertinent part, denied service connection for 
short term memory loss, a right heel disability, and headaches, 
among other disabilities.  The Veteran appealed and perfected the 
appeal only regarding the issues of service connection for short 
term memory loss, a right heel disability, headaches, and right 
wrist condition, to include as due to an undiagnosed illness.  

In a June 2010 rating decision, the RO granted service connection 
for right wrist with advanced degenerative joint disease, first 
metacarpal joint.  In light of the foregoing, no allegations of 
errors of fact or law remain for appellate consideration and 
claims regarding a right wrist disability have been fully 
resolved and rendered moot.  No exceptions to the mootness 
doctrine are present because the benefit sought on appeal has 
been granted without the need for action by the Board.  See 
Thomas v. Brown, 9 Vet. App. 269, 270-71 (1996); see also 38 
U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 
(2009).

The issue of entitlement to service connection for headaches is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The current medical evidence does not establish a diagnosis 
of disease or disability due to short term memory loss.

2.  The current medical evidence does not establish a diagnosis 
of disease or disability of the Veteran's right heel.


CONCLUSIONS OF LAW

1.  Short term memory loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  A right heel disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in May 2004, 
before the original adjudication of the claims.  The content of 
the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran was provided with notice of the type of 
evidence necessary to establish a disability rating or effective 
date in March 2006 and the claims were readjudicated in April 
2006.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims for service connection, and the 
duty to assist requirements have been satisfied.  Service 
treatment records were obtained and associated with the claims 
folder.  VA treatment reports were also obtained and associated 
with the claims folder.  The Veteran underwent VA examinations in 
2004, 2007, and 2010 to obtain medical evidence as to the nature 
and etiology of the claimed disabilities.  The VA examiners 
reviewed the Veteran's medical history, conducted necessary 
testing to properly evaluate the claimed disabilities, and 
recorded pertinent findings consistent with the examination and 
record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  
There is no identified relevant evidence that has not been 
accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Legal Criteria

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R.   § 
3.303(b).  Lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 
(1999); see also Pond v. West, 12 Vet. App. 341 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court is stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Analysis

The Veteran asserts that he is entitled to service connection for 
short term memory loss and a right heel disability.

Due to the similar medical history and evidence related to the 
claims, as well as the similar disposition of the issues, the 
Board will address them in a common discussion.

A review of the Veteran's service treatment records shows no 
complaints or notations of memory loss.  There are two notations 
in service concerning the Veteran's feet.  According to a service 
treatment record dated in July 1989, the Veteran reported pain in 
his heel.  However, it is unclear in which heel he was having 
pain.  In any event, the examiner noted no obvious deformity, but 
that pain prevented weight bearing on normal motion.  The 
examiner further instructed no prolonged standing more than 15 
minutes, and no running or marching for five days.  In November 
1989, the Veteran was diagnosed and treated for a minor fungal 
infection of the right foot.  

Post service, there is no evidence of short term memory loss or a 
right heel disability.  The Veteran has provided no medical 
evidence of the claimed disabilities.  The VA examination reports 
do not provide any evidence to support a finding of current 
disabilities regarding memory loss or the Veteran's right heel.  
The 2004 VA examination report notes the Veteran's complaints of 
short term memory loss and right heel pain.  Regarding the 
Veteran's skin, the examiner states that rashes, discharges, and 
abnormally pigmented lesions are absent.  Upon examination of the 
musculoskeletal system, upper and lower extremity joints were 
normal, as was range of motion.  The examiner further noted that 
there were no swelling and deformities, and no restriction.  The 
diagnoses listed included alleged short term memory loss.  There 
were no medical diagnoses of short term memory loss or a right 
heel disability reported.  A 2007 VA examination report noted 
that the Veteran's skin was normal without rashes and discharges, 
and that the neurological evaluation was normal.  The examiner 
concluded that there was no evidence of short term memory loss.  
The Veteran was afforded another VA examination in May 2010.  At 
that time the Veteran reported that a slip and fall on wet stairs 
while in Saudi Arabia caused him to suffer what he considers a 
mild concussion.  The Veteran's recall was reported as 4 out of 
5, and 5 out of 5 with multiple choice cue.  The examiner also 
noted that memory, attention, concentration, and executive 
functions were without significant objective evidence on testing.  
She further reported that there were no residuals attributed to a 
traumatic brain injury.  According to a May 2010 VA psychiatric 
examination, the Veterans remote, recent and immediate memory 
were all reported as normal.  However, the Veteran reported that 
his family has pointed out that since the 1990's, he forget 
things.  The examiner opined that the Veteran does not meet the 
full criteria for any mental disorder.  As there are no current 
diagnoses regarding short term memory loss or a right heel 
disability, the claims must be denied.  The Court has held that 
"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of a present disability 
there can be no valid claim." Brammer v. Brown, 3 Vet. App. 223, 
225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

VA is not generally authorized to grant service connection for 
symptoms alone, without an identified basis for those symptoms.  
For example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part sub 
nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board acknowledges the Veteran's belief and other lay 
statements from his family that he has disabilities related to 
memory loss and his right heel, and notes that they are capable 
of reporting personal observations concerning his health.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as lay 
persons without medical training, neither the Veteran nor the lay 
family members are not qualified to determine whether the Veteran 
has a current medical ailment, sufficient to qualify as a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Overall, since no current disability regarding short term memory 
loss or the Veteran's right heel has been identified by a medical 
professional, much less attributed to any in-service injury, the 
Veteran's claims must be denied.  See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not for a 
past disability).  As there is no probative evidence of short 
term memory loss or a right heel disability, the preponderance of 
the evidence is against the Veteran's claims, and the benefit of 
the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 
49.  Accordingly, the claims for service connection for short 
term memory loss and a right heel disability are denied.


ORDER

Entitlement to service connection for short term memory loss is 
denied.

Entitlement to service connection for a right heel disability is 
denied.


REMAND

The Board finds that additional development is warranted.  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
necessary when the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability; the record indicates that the disability or 
signs and symptoms of disability may be associated with active 
service; and the record does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009). 

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The Veteran claims that he suffers from headaches as a result of 
a head injury he suffered when he fell down steps in October 1988 
and when he was allegedly attacked in Germany.  See VA Form 9 
dated in June 2006.  Although the June 2004 VA examination report 
lists headaches as a diagnosis, no opinion regarding etiology was 
given.  Thus, a VA examination is necessary in this matter in 
order to clarify whether the Veteran has the claimed headache 
disability, and if so, to determine whether any such headache 
disability is medically related to the Veteran's period of 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an appropriate VA examination 
to determine the nature, extent, and etiology 
of the Veteran's claimed headaches.  Prior to 
the examination, the claims folder must be 
made available to the examiner for review of 
the case.  A notation to the effect that this 
record review took place should be included 
in the report.  A detailed history of any 
symptomatology before, during and after 
service should be obtained from the Veteran.  
All indicated tests and studies, if 
necessary, are to be performed and the 
examiner should review the results of any 
testing prior to completing the report.  All 
findings should be reported in detail.

The examiner is requested to review the 
pertinent medical records and provide a 
written opinion as to the presence, etiology 
and onset of the Veteran's headaches.  With 
respect to any headache disorder diagnosed, 
the physician should render an opinion as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or more 
probability) that such disability had its 
onset during service, or is causally related 
to injury in service or is in any other way 
causally related to the Veteran's service.  

The examiner(s) must state the medical basis 
for any opinion expressed.  In rendering the 
requested opinions, the examiner(s) should 
specifically consider and discuss all 
evidence, including the service treatment 
records and post-service treatment records.  
If an opinion cannot be reached without 
resort to speculation, then the examiner(s) 
must so state and explain why he or she 
cannot reach an opinion without speculation.

2.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued to the 
Veteran and his representative.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for further 
appellate action, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


